Title: Benjamin Franklin and John Adams to J. P. Mercklé, 13 April 1778
From: Franklin, Benjamin,Adams, John
To: Mercklé, Johannes P.


     
     Passy, 13 April 1778. printed: JA, Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 4:52. In replying to Mercklé’s letter of 26 March (Cal. Franklin Papers, A.P.S.I. Minis Hays, comp., Calendar of the Papers of Benjamin Franklin in the Library of the American Philosophical Society, Philadelphia, 1908; 5 vols., 1:382), the Commissioners stated their desire to have nothing further to do with his affairs.
     Mercklé, described by JA as “a Dutchman and another Adventurer, who applied to Us for Assistance, without any fair Claim to it,” in May 1776 had applied to the congress and apparently convinced the Committee of Commerce to allow him to act as a commercial agent in Europe (Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 4:53; JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 4:403; Samuel Flagg Bemis, “Secret Intelligence, 1777: Two Documents,” Huntington Library Quarterly, 24:239 [May 1961]). By April 1778 the Commissioners had concluded that Mercklé was unfit to serve the United States in any capacity (Silas Deane to the Committee of Secret Correspondence, 10 Jan. 1777; Arthur Lee to Richard Henry Lee, 6 March 1777, Deane PapersPapers of Silas Deane, 1774–1790, in New-York Historical Society, Collections, Publication Fund Series, vols. 19–23, New York, 1887–1891; 5 vols., 1:455; 2:21; Commissioners to the Committee of Secret Correspondence, 17 Jan., 4 March, 7 Oct. 1777, Wharton, ed., Dipl. Corr. Amer. Rev.Francis Wharton, ed., The Revolutionary Diplomatic Correspondence of the United States, Washington, 1889; 6 vols., 2:248, 278,405). For Mercklé’s reply and his effort to influence JA in his favor, see 27 April (below).
    